           Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 1 of 35




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

TROY O. ROBINSON and ANTHONY W.
SPEARS, on behalf of themselves and all   Docket No.:
others similarly situated,

             Plaintiffs,

      v.

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-2; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2004-1; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2004-2;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2005-1; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2005-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2005-3;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2006-1; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2006-3; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-4;
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1; NATIONAL
COLLEGIATE STUDENT LOAN TRUST
2007-2; NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2007-3; and
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-4,

             Defendants.



                            PLAINTIFFS’ COMPLAINT
             Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 2 of 35



                                           I.
                                 PRELIMINARY STATEMENT

        This case involves a scheme by student loan lenders to avoid state law prohibitions on

usury. These lenders, named as Defendants herein, accomplished their scheme by making it appear

that their loans were being made by a national bank when they were in fact being made by student

loan trusts. This distinction is critical because student loan trusts are subject to state usury law,

while national banks are not. Plaintiffs seek damages and injunctive relief for Defendants’

violations of state law prohibiting usury.

        More specifically, the loans at issue in this action were made (ostensibly) by PNC Bank,

N.A., a federally chartered bank subject to the National Bank Act, which Act preempts claims

against national banks for violations of state usury laws. But these loans were not in fact made by

a national bank. Instead, they were originated by a non-bank lender, The First Marblehead

Corporation (“FMC”), which is not a national bank and therefore not subject to the National Bank

Act. FMC designed the loan programs, marketed the loans to student borrowers, processed the

borrowers’ applications, made the decisions whether to advance credit to the borrowers and

disbursed the loan proceeds – all functions that an actual lender engages in. FMC then, as it was

required to do by the terms of Note Purchase Agreements with the national banks, sold, transferred

and assigned the loans to statutory trusts (which are also non-bank lenders – not national banks –

that are not subject to the National Bank Act), which securitized them so investors could purchase

so-called “asset-backed securities.” These statutory trusts have been receiving the loan monies and

interest since just after the loans were disbursed to the borrowers. The true, de facto lenders are

FMC and/or the statutory trusts that it created and sponsored, not PNC Bank, N.A. or other national

banks, which simply lent their national bank charters to FMC for purposes of originating the loans,

prior to transferring them to the statutory trusts (the true lenders), all to avoid state usury laws.


                                                   2
             Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 3 of 35



       Plaintiff, Troy O. Robinson, borrowed student loans; the representative loan at issue was

co-signed by Plaintiff, Anthony W. Spears. The paperwork for the loan says that the loan was

made by PNC Bank, N.A., but the reality was otherwise: the true lender was the non-bank statutory

trust that took ownership of the loan immediately after it was funded, National Collegiate Student

Loan Trust 2006-2 (the “NCT 2006-2 Trust”), per the terms of a Note Purchase Agreement

between PNC Bank, N.A., and FMC. In the process of all of this, and after the loan was funded

and transferred to the NCT 2006-2 Trust, Plaintiffs (and the other Class Members) were charged,

and have paid, interest in excess of 6%, the maximum amount of interest allowed by Pennsylvania

law. The loans, by their explicit language, are governed by Pennsylvania law. The true lender, the

NCT 2006-2 Trust (and the other Trust Defendants1, which are also not protected by the

preemptory effect of the National Bank Act), is, therefore, subject to Pennsylvania’s prohibition

against charging interest in excess of 6%. The documents evidencing the loans incurred by

Plaintiffs and the Class Members in fact state that “[i]n no event will the Variable Rate [of interest]

exceed the maximum interest rate allowed by the laws of the Commonwealth of Pennsylvania,”

such that the NCT 2006-2 Trust and the other Trust Defendants have not only repeatedly violated

Pennsylvania’s law prohibiting usury, but have also committed a palpable breach of contract.

       Plaintiffs are just two of the many student borrowers who have been subjected to usurious

interest rates. The business scheme that the NCT 2006-2 Trust and the other Trust Defendants have

engaged in was part of a concerted effort, over at least a seven-year period, to loan money to




1
 National Collegiate Student Loan Trust 2004-1; National Collegiate Student Loan Trust 2004-2; National
Collegiate Student Loan Trust 2005-1; National Collegiate Student Loan Trust 2005-2; National Collegiate
Student Loan Trust 2005-3; National Collegiate Student Loan Trust 2006-1; National Collegiate Student
Loan Trust 2006-3; National Collegiate Student Loan Trust 2006-4; National Collegiate Student Loan Trust
2007-1; National Collegiate Student Loan Trust 2007-2; National Collegiate Student Loan Trust 2007-3;
and National Collegiate Student Loan Trust 2007-4 (the “Trust Defendants”).

                                                   3
             Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 4 of 35



hundreds of thousands of student borrowers at high-interest rates, and then immediately bundle

their loans into statutory trusts, all designed to give the loans the appearance of having been made

by a national bank in order to avoid the application of state usury laws, when in reality the loans,

as originated by FMC, were designed to be immediately transferred to and owned by entities that

are, in fact, bound by and subject to those state usury laws. Plaintiffs seek to represent a Class of

claimants in order to stop these unlawful practices and to recover the illegal interest they have been

charged by Defendants.

                                            II.
                                 JURISDICTION AND VENUE

        1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(d)(2)

because this is a class action in which the amount in controversy exceeds the sum or value of

$5,000,000.00, exclusive of interests and costs, and Plaintiffs and other members of the Class are

citizens of states different from Defendants. This Court has subject matter jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367 because the state law claims are so related to the

claims within the federal jurisdiction pursuant to 28 U.S.C. §1332(d)(2), that they form part of the

same case or controversy.

        2.     This Court has personal jurisdiction over the NCT 2006-2 Trust and the Trust

Defendants because they are subject to service of summons and other processes pursuant to the

laws of the Commonwealth of Massachusetts, and therefore are subject to the jurisdiction of the

courts of general jurisdiction of the state where this District Court is located.

        3.     Venue is proper in this judicial District because the Defendants did and/or do

transact business within this judicial District and have availed themselves of the courts of the

Commonwealth of Massachusetts, within this judicial District; and a substantial portion of the




                                                  4
             Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 5 of 35



events at issue occurred within this judicial District. In particular, FMC originated and securitized

the Loans at issue and transferred them to Defendants within this judicial District.

                                              III.
                                            PARTIES

        4.     Plaintiff, Troy O. Robinson (“Robinson”), is a natural person of the full age of

majority who is domiciled and residing in the State of Texas.

        5.     Plaintiff, Anthony W. Spears (“Spears”), is a natural person of the full age of

majority who is domiciled and residing in the State of Texas.

        6.     Defendant, the NCT 2006-2 trust, is a statutory trust formed and existing pursuant

to the laws of the State of Delaware. U.S. Bank National Association serves as the “indenture

trustee” for the NCT 2006-2 Trust, and Wilmington Trust Company serves as the “owner trustee”

for the NCT 2006-2 Trust.

        7.     Defendant, the National Collegiate Student Loan Trust 2004-1 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2004-

1 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2004-1 trust.

        8.     Defendant, the National Collegiate Student Loan Trust 2004-2 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2004-

2 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2004-2 trust.

        9.     Defendant, the National Collegiate Student Loan Trust 2005-1 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National


                                                 5
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 6 of 35



Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2005-

1 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2005-1 trust.

        10.    Defendant, the National Collegiate Student Loan Trust 2005-2 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2005-

2 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2005-2 trust.

        11.    Defendant, the National Collegiate Student Loan Trust 2005-3 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2005-

3 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2005-3 trust.

        12.    Defendant, the National Collegiate Student Loan Trust 2006-1 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2006-

1 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2006-1 trust.

        13.    Defendant, the National Collegiate Student Loan Trust 2006-3 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2006-

3 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2006-3 trust.



                                                6
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 7 of 35



        14.    Defendant, the National Collegiate Student Loan Trust 2006-4 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2006-

4 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2006-4 trust.

        15.    Defendant, the National Collegiate Student Loan Trust 2007-1 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2007-

1 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2007-1 trust.

        16.    Defendant, the National Collegiate Student Loan Trust 2007-2 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2007-

2 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2007-2 trust.

        17.    Defendant, the National Collegiate Student Loan Trust 2007-3 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2007-

3 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2007-3 trust.

        18.    Defendant, the National Collegiate Student Loan Trust 2007-4 trust, is a statutory

trust formed and existing pursuant to the laws of the State of Delaware. U.S. Bank National

Association serves as the “indenture trustee” for the National Collegiate Student Loan Trust 2007-



                                                7
                Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 8 of 35



4 trust, and Wilmington Trust Company serves as the “owner trustee” for the National Collegiate

Student Loan Trust 2007-4 trust.

                                          BACKGROUND

The Background of Interest Rate Caps under State Law

          19.    Most states have usury laws going back to the 19th century, some even codified in

state constitutions. Usury rates and the state statutes governing remedies for usury vary among the

states.

          20.    The United States Congress preempted the state laws from applying to nationally

chartered banks through the passage of the National Bank Act in 1898.

          21.    If not preempted by the National Bank Act or other applicable state exemptions to

usury laws, a lender remains subject to the usury prohibitions set forth in state laws.

          22.    In the Commonwealth of Pennsylvania, the maximum interest rate available for

debts like those at issue, in this case, is 6%. 41 P.S. §201. This maximum interest rate of 6% has

been in place since 1974 and has remained in place during all material times relevant to the claims

asserted in this case.

          23.    The NCT 2006-2 Trust and the Trust Defendants (and FMC) are not nationally

chartered banks and are not lenders subject to the National Bank Act.

The Background of The First Marblehead Corporation

          24.    FMC was founded in 1991. Over the years of its existence, it has designed and

marketed student loan programs for banks to make loans to student borrowers.

          25.    FMC has never lent its own money to student borrowers.

          26.    As part of its business of facilitating private student loan programs, FMC developed

student loan origination operations, organized servicing for the loans, and developed loan

financing and disposition strategies for lenders.

                                                    8
               Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 9 of 35



         27.    FMC’s clients were principally banks that had the capacity to issue many student

loans.

         28.    Some of FMC’s clients were national banks regulated by the National Bank Act,

including PNC Bank, N.A. (the “National Banks”).

         29.    Some of FMC’s clients for which it designed loan programs, including PNC Bank,

N.A., participated in “make and sell” loan programs by which those banks sold the loans that were

originated by FMC to FMC or one of its “designee Purchaser Trusts” (such as the NCT 2006-2

Trust and the other Trust Defendants) immediately after the loans were disbursed.

         30.    During the 2000s, FMC wanted to get more involved in the burgeoning private

student lending market. But without a national banking charter, FMC was limited in its ability to

originate consumer debt across state lines and to charge interest rates that would be profitable.

         31.    Thereafter, based upon information and belief, FMC designed a business plan that

would enable it to originate high-interest private student loans ostensibly under the name of lenders

covered by the National Bank Act, while at the same time hedging its risk (and the National Banks’

risk) by immediately securitizing the loans on the secondary market, transferring the loans from

the ostensible lender (a bank such as PNC Bank, N.A.) to a Delaware statutory trust (such as the

NCT 2006-2 Trust and the other Trust Defendants) immediately after the loans were disbursed.

         32.    The first step in this plan was FMC’s acquisition of the majority of the operations

of The Education Resources Institute, Inc. (“TERI”), which had significant market experience in

designing private student loan programs for lenders and providing loan origination, loan

disbursement and loan servicing expertise.




                                                 9
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 10 of 35



        33.     In 2001, FMC acquired TERI’s loan processing facility and acquired approximately

75% of its employees. TERI outsourced its administrative duties under the loan origination

agreements to First Marblehead Education Resources (“FMER”), a subsidiary of FMC.

        34.     In addition to its market expertise, TERI had another advantage: because TERI

purported to be a non-profit organization, any loan FMC originated that was guaranteed by TERI

was arguably non-dischargeable in bankruptcy under 11 U.S.C. 523(a)(8)(i).

        35.     FMC used its acquisition of the majority of the operations of TERI to persuade

national banks such as PNC Bank, N.A., Bank of America, N.A., Charter One Bank, N.A.,

KeyBank National Association, JPMorgan Chase Bank, N.A., and Bank One, National

Association (some of the National Banks) to enter into various loan programs and loan purchase

and sale agreements with FMC.

        36.     These loan programs all shared similar features. FMC contracted with the National

Banks for TERI to conduct all underwriting, due diligence, loan approval, loan disbursement, and

customer service for the private student loans, and for TERI to guarantee those loans. During the

origination process, TERI would guarantee the debt against bankruptcy default. Once the loans

were disbursed pursuant to a Note Purchase Agreement between the National Banks and FMC,

either FMC or a “Purchaser Trust” affiliated with FMC and designated by FMC was obligated to

purchase the loans from the National Banks. FMC then securitized them into the various National

Collegiate Student Loan Trusts.

        37.     The National Banks did not disburse the loan funds to the borrowers.




                                                10
               Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 11 of 35



PNC Bank, N.A.

         38.     PNC Bank, N.A. is a National Bank governed by the National Bank Act.

         39.     FMC and PNC Bank, N.A. entered into a “Note Purchase Agreement” for the

TERI-Guaranteed PNC Bank Alternative Loan Program effective as of April 22, 2004. This “Note

Purchase Agreement” has terms and provisions that are very similar, and in some cases

substantially identical, to the Note Purchase Agreements that FMC executed with other National

Banks.

         40.     The “Note Purchase Agreement” between FMC and PNC Bank, N.A. has several

provisions demonstrating that the true lender is FMC and/or its “Purchaser Trusts,” not PNC Bank,

N.A.

         41.     The “Note Purchase Agreement” requires that PNC Bank, N.A sell to FMC or its

“designee Purchaser Trust” every “seasoned loan” owned by PNC Bank, N.A.

         42.     The Note Purchase Agreement requires that FMC or its “designee Purchaser Trust”

purchase every “seasoned loan” from PNC Bank, N.A.

         43.     The “seasoned loans” are those loans that were originated by FMC and

underwritten and funded pursuant to the loan programs created pursuant to the “Guaranty

Agreement” between TERI and PNC Bank, N.A., also dated April 22, 2004.

         44.     The “designee Purchaser Trust(s)” are the special purpose entities that were formed

or sponsored by FMC or its affiliate, namely the various National Collegiate Student Loan Trusts,

including the NCT 2006-2 Trust and the Trust Defendants.

         45.     The National Collegiate Student Loan Trusts were formed by FMC acting in its

capacity as an intermediary between the National Banks and the capital markets, which would buy




                                                 11
                Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 12 of 35



the securities backed by the securitized student loans that were bundled into the National

Collegiate Student Loan Trusts.

          46.     FMC structured the creation of the National Collegiate Student Loan Trusts,

administered the process by which the loans were securitized into the National Collegiate Student

Loan Trusts, and provided legal and financial advice to the National Collegiate Student Loan

Trusts.

          47.     The loans subject to the “Note Purchase Agreement” became “seasoned” depending

on whether they were “school channeled” (typically marketed through school financial aid offices,

and disbursed directly to the schools) or “direct to consumer” (typically marketed by direct mail,

phone, and internet, and disbursed directly to the student borrowers). A “school channeled” loan

is “seasoned” thirty days after it is disbursed, and a “direct to consumer” loan is “seasoned” fifteen

days after it is disbursed.

          48.     In sum, the “Note Purchase Agreement” requires that PNC Bank, N.A. sell to FMC

or its “designee Purchaser Trust” (i.e., one of the National Collegiate Student Loan Trusts, here,

the NCT 2006-2 Trust and the other Trust Defendants), and requires that FMC or its “designee

Purchaser Trust” (here, the NCT 2006-2 Trust and the other Trust Defendants) purchase, all of the

loans that were made through the PNC Bank, N.A. TERI-Guaranteed PNC Bank Alternative Loan

Program pursuant to the April 22, 2004 Guaranty Agreement, once those loans become seasoned

(either fifteen or thirty days after the loans were disbursed).

          49.     The totality of the circumstances described above demonstrates that the real nature

of the loans was that PNC Bank, N.A. was the lender in name only and that FMC and/or its

“designee Purchaser Trusts” were the true, de facto non-bank lenders.




                                                  12
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 13 of 35



        50.     The “Note Purchase Agreement” sets specific schedules governing the timing of

when FMC or its “designee Purchaser Trust” must buy the loans from the PNC Bank, N.A. It also

requires FMC to pay certain liquidated damages to PNC Bank, N.A. if FMC or its “designee

Purchaser Trust” does not complete the purchase of the loans within the specified periods for FMC

or its “designee Purchaser Trust” to purchase the loans.

        51.     The “Note Purchase Agreement” sets specific minimum purchase prices for the

loans FMC or its “designee Purchaser Trust” must buy from PNC Bank, N.A.

        52.     The “Note Purchase Agreement” states that on the purchase dates, PNC Bank, N.A.

shall sell, transfer, assign, set over and otherwise convey to FMC or its “designee Purchaser Trust,”

without recourse, all right, title and interest in and to the loans.

        53.     The “Note Purchase Agreement” states that FMC or its “designee Purchaser Trust”

shall receive interest on the purchased “seasoned” loans from and after the date that the loans are

purchased.

        54.     Pursuant to the “Note Purchase Agreement,” PNC Bank, N.A. was to transfer all

origination records for the loans to FMC or its “designee Purchaser Trust,” including the

borrowers’ loan applications, the notes evidencing the debts, and all other standardized

documentation specified in the loan programs.

FMC’s Role and the Bank’s Lack of Risk

        55.     FMC represented its services in one of its Annual Reports as follows:




                                                   13
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 14 of 35




        56.      As it represented, FMC engaged in the foregoing services in order to make loans to

student borrowers, including those loans made by FMC pursuant to the loan program agreement

TERI had with PNC Bank, N.A.

        57.      All the foregoing services that FMC engaged in are loan services typically engaged

in by lenders.

        58.      FMC was the party that arranged the loans.

        59.      FMC marketed the loans to borrowers.

        60.      FMC dealt directly with the borrowers.

        61.      PNC Bank, N.A. did not have any interactions with the borrowers when the loans

were being originated and disbursed.

        62.      PNC Bank, N.A. did not originate the loans.

        63.      FMC did not charge the lenders for the above services but instead obtained a

residual interest in the various National Collegiate Student Loan Trusts that it created to purchase

the loans, which FMC reported as being worth billions of dollars by 2007.

        64.      PNC Bank, N.A. bore no economic risk for the loans that it sold to FMC or its

“designee Purchaser Trust,” because the loans were immediately sold pursuant to the “Note


                                                 14
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 15 of 35



Purchase Agreement” to FMC or its “designee Purchaser Trust.” After funding, PNC Bank, N.A.

had no ongoing financial interest in the loans and no risk associated with the loans, because of the

guarantee that TERI provided and the fact that PNC Bank, N.A., as it was required to do by

contract, transferred ownership of the loans very shortly after the loans were funded.

        65.     PNC Bank, N.A. did not place its own money at risk when it funded the loans,

because it was obligated to sell, and FMC and/or its “designee Purchaser Trusts” were obligated

to purchase, the loans after they were originated by FMC and disbursed to the borrowers.

        66.     FMC and/or its “designee Purchaser Trusts” are the parties that had the

predominant economic interest in the loans when they were originated and disbursed. Since the

loans were disbursed, FMC and/or its “designee Purchaser Trusts” have been the parties that have

retained the predominant economic interest in the loans.

        67.     Since the loans were disbursed, FMC, and/or its “designee Purchaser Trusts” have

maintained the predominant economic interest in the revenues (principal and interest) generated

by the loans.

        68.     FMC and/or its “designee Purchaser Trusts” bore (and bear) the risk of default by

the borrowers of the loans.

        69.     FMC and/or its “designee Purchaser Trusts” bore (and bear) all regulatory risks

associated with the loans that PNC Bank, N.A. disbursed.

        70.     PNC Bank, N.A. (and other of the National Banks) also disclaimed any legal

responsibility for violating underwriting criteria because TERI and FMC, and not the National

Banks, were responsible for evaluating, approving and disbursing the loans.

        71.     In short, the National Banks, including PNC Bank, N.A., acted as nothing more

than marketing platforms and shell bank accounts. They were not the true lenders. FMC, as a non-



                                                15
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 16 of 35



bank lender, used its name and its national bank charter to underwrite, originate, and fund student

loans, and then to transfer the loans to Defendants or the non-bank lender “designee Purchaser

Trusts” created by FMC, which also are not lenders afforded the preemptive effect of the National

Bank Act against being charged with violating state usury laws.

        72.     The Trust Defendants were the de facto lenders of the loans.

        73.     FMC, which oversaw and managed the processes by which the loans were

securitized for investment purposes, warned its investors that it might be engaged in the type of

“rent-a-charter” scheme described above. In its Form 10-K filed with the United States Securities

and Exchange Commission for its fiscal year ended June 30, 2009, FMC stated:

       Recent litigation has sought to re-characterize certain loan marketers and other
       originators as lenders; if litigation on similar theories were successful against us
       or any third-party marketer we work with, the education loans that we facilitate
       would be subject to individual state consumer protection laws.

       A majority of the lenders with which we work are federally-insured banks and
       credit unions. As a result, they are able to charge the interest rates, fees, and other
       charges available to the most favored lender in their home state. In addition, our
       lender clients or prospective lender clients may be chartered by the federal
       government and enjoy preemption from enforcement of state consumer protection
       laws. In providing our education loan services to our lender clients, we do not act
       as a lender, guarantor or loan servicer, and the terms of the education loans that we
       facilitate are regulated in accordance with the laws and regulations applicable to
       the lenders.

       The association between marketers of high-interest “payday” loans, tax-return
       anticipation loans, subprime credit cards, and online payment services, on the one
       hand, and banks, on the other hand, has come under recent scrutiny. Recent
       litigation asserts that loan marketers use lenders with a bank charter that authorizes
       the lender to charge the most favored interest rate available in the lender’s home
       state in order to evade usury and interest rate caps, and other consumer protection
       laws imposed by the states where they do business. Such litigation has sought,
       successfully in some instances, to re-characterize the loan marketer as the lender
       for purposes of state consumer protection law restrictions. Similar civil actions have
       been brought in the context of gift cards. Moreover, federal banking regulators and
       the FTC have undertaken enforcement actions challenging the activities of certain
       loan marketers and their bank partners, particularly in the context of subprime credit
       cards. We believe that our activities, and the activities of third parties whose


                                                 16
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 17 of 35



       marketing on behalf of lenders may be coordinated by us, are distinguishable from
       the activities involved in these cases.

       Additional state consumer protection laws would be applicable to the education
       loans we facilitate if we, or any third-party loan marketer engaged by us, were re-
       characterized as a lender, and the education loans (or the provisions governing
       interest rates, fees, and other charges) could be unenforceable unless we or a third-
       party loan marketer had the requisite licenses or other authority to make such loans.
       In addition, we could be subject to claims by consumers, as well as enforcement
       actions by regulators. Even if we were not required to cease doing business with
       residents of certain states or to change our business practices to comply with
       applicable laws and regulations, we could be required to register or obtain licenses
       or regulatory approvals that could impose a substantial delay or cost to us. There
       have been no actions taken or threatened against us on the theory that we have
       engaged in unauthorized lending; however, if such actions occurred, they could
       have a material adverse effect on our business. (Bold type in the original.)

        74.     Similarly, the National Collegiate Student Loan Trust 2007-1 made the same

disclosure to its investors, in a Prospectus Supplement dated September 7, 2006, which states:

       Consumer protection laws may affect enforceability of the trust student loans

       Numerous federal and state consumer protection laws and related regulations impose
       substantial requirements upon lenders and servicers involved in consumer finance.
       These requirements may apply to assignees such as the trust and may result in both
       liability for penalties for violations and a material adverse effect upon the
       enforceability of the trust student loans. For example, federal law, such as the Truth-
       in-Lending Act can create punitive damage liability for assignees and defenses to
       enforcement of the trust student loans, if errors were made in disclosures that must
       be made to borrowers. Certain state disclosure laws, such as those protecting co-
       signers, may also affect the enforceability of the trust student loans if appropriate
       disclosures were not given or records of those disclosures were not retained. If the
       interest rate on the loans in question exceeds applicable usury laws, that violation can
       materially adversely affect the enforceability of the loans.

       If the loans were marketed or serviced in a manner that is unfair or deceptive, or if
       marketing, origination or servicing violated any applicable law, then state unfair and
       deceptive practices acts may impose liability on the loan holder, as well as creating
       defenses to enforcement. Under certain circumstances, the holder of a trust student
       loan is subject to all claims and defenses that the borrower on that loan could have
       asserted against the educational institution that received the proceeds of the loan.
       Many of the trust student loans have been priced by lenders using a so-called “risk-
       based pricing” methodology in which borrowers with lower creditworthiness are
       charged higher prices. If pricing has an adverse impact on classes of protected
       persons under the federal Equal Credit Opportunity Act and other similar laws,


                                                17
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 18 of 35



        claims under those acts may be asserted against the originator and, possibly, the loan
        holder. (bold type in the original)

        75.     In addition, as further evidence that FMC and/or the National Collegiate Student

Loan Trusts are the true lenders, FMC stated in its Annual Reports that it (rather than the National

Banks) handled every aspect of making and originating loans, including disbursing funds, prior to

the loans being immediately sold, transferred and assigned to the various National Collegiate

Student Loan Trusts:

               For our private label loan programs, once a loan application is approved, we
                generate a promissory note, a legal contract between the borrower and lender which
                contains the terms and conditions of the loan;
               For our private label loan programs, once we obtain all applicant data, including
                the signed note, evidence of enrollment and any income verification, we disburse
                the loan funds on behalf of TERI, with funds made available to TERI by the lenders;
               Pursuant to the master servicing agreement, TERI engages us to provide loan
                origination, pre-claims, claims, and default management services.
        76.     And, FMC promoted that it did communicate directly with borrowers:

               FMER [a wholly-owned subsidiary of FMC] provides to TERI, under a Master
                Servicing Agreement, underwriting, documentation and other origination services,
                technical support, disbursements, customer service, collections, accounting
                services, guarantee claims management and administrative services, in support of
                TERI’s loan guarantee function.

        77.     Again, the services that FMC provided included all services that a true lender would

normally render, including designing the loan programs, processing and approving the borrowers’

applications for credit, originating the loans, and disbursing the loans.

FMC Goes Public, and TERI Collapses

        78.     In 2003, FMC went public, and its stock price soared.

        79.     At all times, FMC’s financial success was directly tied to its ability to continue to

originate and securitize more loans into the National Collegiate Student Loan Trusts, which were

purportedly guaranteed by TERI.


                                                 18
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 19 of 35



        80.      Shortly after going public, FMC was determined to originate more debt so it could

engage in more securitizations, and so it restructured its underwriting guidelines. It also began

loosening the underwriting criteria that it had agreed to honor with the National Banks.

        81.      Owing in part to FMC loosening the underwriting criteria, default rates on the loans

increased in 2007 and into 2008.

        82.      Owing to rising default rates and TERI being forced to pay its guarantees, TERI

declared bankruptcy in 2008, which effectively halted FMC’s ability to continue its lending

programs with the National Banks as designed.

        83.      Immediately after TERI declared bankruptcy, FMC’s stock price dropped

precipitously.

        84.      The National Collegiate Student Loan Trusts then began to experience serious

default rates. In addition to default rates of 50%, the National Collegiate Student Loan Trusts lost

most of the loan documentation and were sued by the federal government for illegally seeking to

collect on loans they could not prove they owned, and for filing misleading and fraudulent

affidavits in courts across the country.

        85.      The National Collegiate Student Loan Trusts have no employees and no offices.

They have operated through a servicing entity designated in the “Note Purchase Agreements” and

other unnamed third parties, including National Collegiate Lending, LLC, which is a subsidiary of

FMC.

Robinson and Spears’ Experience

        86.      Robinson incurred several separate private student loans.

        87.      One of the loans was (ostensibly) made by PNC Bank, N.A., which was disbursed

on March 29, 2006 (the “Loan”). The disbursed amount of the Loan was $21,000.00, but the total



                                                  19
              Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 20 of 35



original balance of the Loan was $22,459.89 owing to origination fees and other charges (which

were capitalized into the principal of the Loan such that the origination fees and other charges

accrued interest in addition to the principal accruing interest).

        88.     Robinson borrowed the Loan pursuant to a loan program agreement between FMC

and PNC Bank, N.A. This loan program was designed and implemented by FMC. Robinson’s

Loan was part of the PNC Bank, N.A., and FMC “TERI-Guaranteed PNC Bank Alternative Loan

Program effective as of April 22, 2004.”

        89.     FMC was the entity that performed the market research and analysis for the “TERI-

Guaranteed PNC Bank Alternative Loan Program effective as of April 22, 2004;” set the program’s

credit standards and loan terms; ensured the program’s regulatory and legal compliance; and

trained personnel to implement the “TERI-Guaranteed PNC Bank Alternative Loan Program

effective as of April 22, 2004.”

        90.     FMC was the entity that marketed the “TERI-Guaranteed PNC Bank Alternative

Loan Program effective as of April 22, 2004” to prospective borrowers.

        91.     Robinson incurred the Loan to attend University of Phoenix.

        92.     Spears co-signed the Loan, and as such, was jointly liable with Robinson for the

Loan.

        93.     The Loan is memorialized in a “Credit Agreement” between Robinson and Spears,

on the one hand, and PNC Bank, N.A., on the other hand.

        94.     The Credit Agreements for the “TERI-Guaranteed PNC Bank Alternative Loan

Program effective as of April 22, 2004” all state: “I [Robinson and Spears, in this case] understand

that you [PNC Bank, N.A.] are located in Pennsylvania and that this Credit Agreement will be

entered into in the same state. CONSEQUENTLY, THE PROVISIONS OF THIS CREDIT



                                                  20
               Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 21 of 35



AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS OF THE

COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CONFLICT OF LAW

RULES” (capitalization in the original).

         95.     The terms of the Credit Agreement governing the Loan are the same for all the

members of the Class that Robinson and Spears seek to represent, and the Class Members’ Credit

Agreements contain the same choice of law language.

         96.     This choice of law provision is binding upon the NCT 2006-2 Trust and the other

Trust Defendants.

         97.     After the Loan to Robinson and Spears was disbursed, the Loan was immediately

transferred to the NCT 2006-2 Trust.

         98.     PNC Bank, N.A., had and has no economic interest in the Loan. Instead, it received

an origination fee for allowing its name and national bank charter to be used in connection with

the origination of the Loan.

         99.     The Loan was originated by FMC.

         100. As with other borrowers who are members of the Class defined herein, FMC was

the entity that determined whether to make the loans to Robinson and Spears.

         101. FMC supplied to Robinson and Spears all the forms needed for them to apply for

the credit.

         102. FMC reviewed and screened Robinson and Spears’ application for credit.

         103. FMC processed Robinson and Spears’ application for credit.

         104. FMC performed the credit underwriting and credit checks that were done as part of

Robinson and Spears’ application for credit.




                                                 21
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 22 of 35



        105. FMC was the entity that decided whether to approve Robinson and Spears’

application for credit.

        106. FMC supplied to Robinson and Spears all the forms for them to sign documenting

the Loan, including delivering to them the Credit Agreement.

        107. FMC disbursed the proceeds of the Loan to Robinson.

        108. FMC staffed and managed the call center for student loan borrowers who had loans

which were part of the “TERI-Guaranteed PNC Bank Alternative Loan Program effective as of

April 22, 2004.”

        109. The Loan had a variable interest rate.

        110. The Loan’s variable interest rate applied during two separate periods of the Loan:

first, during a period when repayment of the Loan was deferred, and second, during the period

after deferment when the Loan was being repaid in monthly installments.

        111. During the period when Loan repayment was deferred, interest that was accruing

was capitalized and was added to the principal of the debt.

        112. During both periods of the Loan, the interest rate for the Loan was 4.65% plus the

one-month London Interbank Offered Rate of Interest, as published in the Money Rates section of

the Wall Street Journal on the first business day of the preceding calendar month.

        113. During periods of time during the term of the Loan, interest has accrued and has

been paid by Robinson and Spears at rates exceeding the maximum amount of 6% allowed by

Pennsylvania law. For example, between September 2018 and June 2019, Robinson and Spears

were charged and paid, variable interest rates of 6.580%, 6.750%, 6.950%, and 7.160%. During

the early periods of the loan, particularly between 2006 and 2008, Robinson and Spears were

charged, and paid, variable rates of interest that were over 8% and 9%.



                                               22
                Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 23 of 35



         114. Robinson received periodic statements from the agency servicing his Loan on

behalf of the NCT 2006-2 Trust, which statements contained the varied rates of interest over the

life of the Loan, including rates of interest in excess of 6%, the Commonwealth of Pennsylvania’s

maximum rate of interest.

         115. Upon origination, the Loan was immediately sold, transferred, and assigned to

FMC’s “designee Purchaser Trust” (the NCT 2006-2 Trust), and the Loan was then bundled with

other loans (i.e., securitized) into the NCT 2006-2 Trust.

         116. The NCT 2006-2 Trust is the assignee of the Loan.

         117. The NCT 2006-2 Trust has owned the Loan since it was transferred to that trust

immediately after it was originated and funded.

         118. After the Loan was transferred and assigned to the NCT 2006-2 Trust, PNC Bank,

N.A. retained no monetary interest in the Loan and retained no other cognizable, substantive or

beneficial interest in the Loan.

         119. PNC Bank, N.A. never had the predominant economic interest in the Loan.

         120. FMC and/or the 2006-2 Trust had the predominant economic interest in the Loan

at all times.

         121. FMC retained a residual ownership interest in the NCT 2006-2 Trust.

         122. After the Loan was sold, transferred, and assigned to the NCT 2006-2 Trust, PNC

Bank, N.A. was entirely uninvolved with the Loan. It had no role servicing or collecting the Loan.

         123. After the Loan was sold, transferred, and assigned to the NCT 2006-2 Trust, the

NCT 2006-2 Trust acted solely on its own behalf and did not act on behalf of PNC Bank, N.A.

         124. The NCT 2006-2 Trust is not a national bank and is not governed by the National

Bank Act.



                                                  23
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 24 of 35



        125. The NCT 2006-2 Trust is not an agent or subsidiary, nor an affiliated entity, of any

national bank, and is not an agent, affiliate or subsidiary of PNC Bank, N.A.

        126. The NCT 2006-2 Trust, does not act, and never has acted, on behalf of a national

bank, and does not act, and never has acted, on behalf of PNC Bank, N.A.

        127. The NCT 2006-2 Trust is not entitled to the protections afforded to national banks

pursuant to the National Bank Act.

The Trust Defendants

        128. As noted above, the NCT 2006-2 Trust (to which Plaintiffs’ Loan was transferred

and assigned) is one of many National Collegiate Student Loan Trusts that were created by FMC.

        129. The Trust Defendants (namely The National Collegiate Student Loan Trusts 2004-

1, 2004-2, 2005-1, 2005-2, 2005-3, 2006-1, 2006-3, 2006-4, 2007-1, 2007-1, 2007-3 and 2007-4)

were also during the applicable time frame assigned and transferred and became the owners of,

loans made to other student borrowers that were ostensibly made by PNC Bank, N.A., pursuant to

the same loan program and same Note Purchase Agreement that applied to and covered Plaintiffs’

Loan.

        130. The Trust Defendants are the owners of loans that were made to Class Members

ostensibly by PNC Bank, N.A., and which are memorialized by the same Credit Agreement as

Plaintiffs’ Credit Agreement. The loans to the Class Members that are now held by the Trust

Defendants have the same terms and conditions as Plaintiffs’ Loan.

        131. The loans to the Class Members that are now held by the Trust Defendants were:

arranged by FMC pursuant to the same loan program and the same Note Purchase Agreement that

applied to and covered Plaintiffs’ Loan; originated by FMC pursuant to the same loan program

and the same Note Purchase Agreement that applied to and covered Plaintiffs’ Loan; underwritten



                                               24
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 25 of 35



by FMC pursuant to the same loan program and the same Note Purchase Agreement that applied

to and covered Plaintiffs’ Loan; applied for pursuant to the same loan program and the same Note

Purchase Agreement that applied to and covered Plaintiffs’ Loan; and were otherwise processed,

and then transferred and assigned, in the same manner as Plaintiffs’ Loan, the only difference being

the identity of the trust to which they were transferred. The facts as recited above as they pertain

to the NCT 2006-2 Trust apply identically to the Trust Defendants.

        132. The loans to the Class Members that are held by the Trust Defendants were all

guaranteed by TERI, just as all of the loans held by the NCT 2006-2 Trust were guaranteed by

TERI.

        133. The loans to the Class Members that are held by the Trust Defendants were and are

serviced by the same servicing agency that services the loans held by the NCT 2006-2 trust. All

of the National Collegiate Student Loan Trusts that are the subject of this action have the same

servicer.

        134. The prospectuses for the Trust Defendants have the same, or substantially the same,

disclosures as does the NCT 2006-2 Trust.

        135. All of the National Collegiate Student Loan Trusts that are the subject of this action

have the same “indenture trustee” and the same “owner trustee.”

        136. The policies and procedures that FMC employed creating all National Collegiate

Student Loan Trusts were the same.

        137. The policies and procedures that FMC employed transferring all loans ostensibly

made by PNC Bank, N.A, to the various National Collegiate Student Loan Trusts were the same.

        138. Each National Collegiate Student Loan Trust employs the same policies and

procedures related to the collection of interest.



                                                    25
               Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 26 of 35



         139. The Trust Defendants have collected interest in excess of 6% in the same manner

as has the NCT 2006-2 Trust.

         140. All Trust Defendants have behaved in the same manner as the NCT 2006-2 Trust.

The behavior among all National Collegiate Student Loan Trusts when it comes to their ownership

of the loans ostensibly made by PNC Bank, N.A., and how they received ownership of those loans,

and their collection of interest on those loans, is identical.

         141. All of the National Collegiate Student Loan Trusts share common beneficial

ownership.

         142. Establishing liability on the part of the NCT 2006-2 Trust will necessarily establish

the liability of the Trust Defendants.

         143. The prospectuses for the Trust Defendants have the same, or substantially the same,

disclosures as does the NCT 2006-2 Trust.

         144. The Class Members whose loans are held by the Trust Defendants have suffered

the same injuries as Plaintiffs.

         145. The Class Members whose loans are held by the Trust Defendants have the same

legal claims and causes of action as Plaintiffs have against the NCT 2006-2 Trust.

         146. The issues raised by Plaintiffs’ claims against the NCT 2006-2 Trust are identical

to the issues raised by the Class Members’ claims against the Trust Defendants.

                                           IV.
                                CLASS ACTION ALLEGATIONS

        147.     Pursuant to Rule 23(a) and 23(b) of the Federal Rules of Civil Procedure, Robinson

and Spears bring this action on behalf of themselves and all other persons similarly situated, as a

representative of the following Class (collectively, the “Class Members”):

        148.     Those citizens of the various states who:

                                                   26
               Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 27 of 35



          a.     obtained private education loans of less than $50,000.00, which were originated

          and disbursed by FMC, and then transferred and assigned to and securitized into the NCT

          2006-2 Trust or any of the Trust Defendants;

          b.     have or had a Credit Agreement that states or stated that it is or was governed by

          federal law and the laws of the Commonwealth of Pennsylvania, without regard to conflict

          of law rules; and

          c.     were charged and paid interest rates in excess of the maximum amount allowed by

          the laws of the Commonwealth of Pennsylvania.

          149. Robinson and Spears reserve the right to amend the definition of the Class and/or

add subclasses to include or exclude members.

          150. As described below, this action satisfies the numerosity, commonality, typicality,

and adequacy of representation requirements of Rule 23(a) of the Federal Rules of Civil Procedure,

and may also be maintained as a class action pursuant to Rule 23(b)(2) and Rule 23(b)(3) of the

Federal Rules of Civil Procedure.

Rule 23(a)

          A. Numerosity

          151. The Class Members are so numerous that joinder of all members is impracticable.

          152. In the interest of judicial economy, this dispute should be resolved through a class

action.

          153. Upon information and belief, the number of Class Members will likely exceed

100,000, based upon the number of student loans that were made by FMC and which have been

securitized into the NCT 2006-2 Trust and the Trust Defendants. The quantity, identity, and

location of Class Members are ascertainable through appropriate discovery and may be identified



                                                 27
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 28 of 35



by the records maintained and possessed by the NCT 2006-2 Trust, the Trust Defendants, or the

agency that services the loans on their behalves.

        154. Some of the Class Members have defaulted on consumer debt over the last ten

years, and therefore likely lack the resources to bring an individual action. Upon information and

belief, the individual members of the Class, or at least a large portion thereof, lack the means to

pursue these claims individually and severally.

       B. Commonality

        155. There are common questions of law and fact affecting the entirety of the Class

Members. Specifically, predominant common questions include without limitation:

       a.      whether the NCT 2006-2 Trust and the Trust Defendants were and are the true, de

       facto lender of the Class Members’ loans;

       b.      what roles FMC and PNC Bank, N.A. had in the marketing, origination,

       underwriting, disbursement, and servicing of the Class Members’ loans;

       c.      who had and has the predominant economic interest in the Class Members’ loans;

       d.      whether the interest rates charged to those Class Members were illegal and usurious

       under the laws of the Commonwealth of Pennsylvania;

       e.      whether the NCT 2006-2 Trust and the Trust Defendants breached the contract and

       agreement between it and the Class Members;

       f.      whether the NCT 2006-2 Trust and the Trust Defendants should be enjoined from

       further violations of Pennsylvania law;

       g.      whether the Class Members are entitled to an adjustment of

       h.      whether they are entitled to have all historical interest paid in excess of 6% applied

       to the principal amount of their loans or returned to them.



                                                  28
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 29 of 35



       i.       Answers to these common questions will drive the resolution of the damages shared

       by each member of the Class.

       C. Typicality

        156. Robinson and Spears’ claims against the NCT 2006-2 Trust are typical and

representative of those of all Class Members, including the Class Members’ Claims against the

Trust Defendants. Specifically, their Loan is a debt for a student loan, as with the other Class

Members, and is based upon loan documents that are substantially the same, if not identical, to the

other Class Members’ loan documents. Their claims, like the other Class Members’ claims, are

governed by the same laws as provided for in the Credit Agreement that governs the debt, and the

terms of their Credit Agreement are substantially the same, if not identical, to the terms of the

Class Members’ Credit Agreements. Robinson’s and Spears’ experiences applying for the loan

through FMC are typical of the other Class Members, as is their experience having been subjected

to collection efforts. The NCT 2006-2 Trust’s actions involving Robinson and Spears are typical

of the NCT 2006-2 Trust’s actions involving the other Class Members and are typical of the Trust

Defendants’ actions involving other Class Members.

   D. Adequacy of Representation

        157. Robinson and Spears will fairly and adequately represent and protect the interests

of the members of the Class. Their interests are squarely aligned with those of the Class Members,

and they have no conflicts with the Class Members. Their legal counsel, Smith Law Group; Jones,

Swanson, Huddell & Garrison, LLC; and Fishman Haygood, LLP, are experienced in class action

lawsuits, complex commercial litigation, and student loan litigation. Robinson, Spears, and their

counsel are committed to responding to discovery and motions, participating in all hearings and

trials, and prosecuting this case to its conclusion.

Rule 23(b)(2)
                                                  29
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 30 of 35



        158. This case is appropriate for class certification under Rule 23(b)(2) of the Federal

Rules of Civil Procedure because the NCT 2006-2 Trust and the Trust Defendants have acted on

grounds generally applicable to Robinson, Spears, and all other Class Members, such that final

injunctive relief is appropriate respecting the Class as a whole.

        159. The NCT 2006-2 Trust and the Trust Defendants, as lenders, received and collected

interest in excess of the amount permitted by the laws of the Commonwealth of Pennsylvania (and

in violation of the contracts and agreements they have with the Class Members), which is the law

governing the debts of Robinson and Spears and the other Class Members, and therefore, final

injunctive relief against the NCT 2006-2 Trust and the Trust Defendants is appropriate and

applicable to all Class Members in order to stop their continuing violations of laws and their

continuing breach of contract.

Rule 23(b)(3)

        160. This case is also appropriate for certification under Rule 23(b)(3) of the Federal

Rules of Civil Procedure because questions of law and fact common to the Class Members

predominate over individual issues, and class treatment is superior to other available methods for

fairly and efficiently adjudicating the controversy.

        161. There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class Members. The questions include, but are not limited to:

       a.       whether the loans were originated, made and owned by PNC Bank, N.A., FMC, the

       NCT 2006-2 Trust, or the Trust Defendants;

       b.       which entity is the true lender of the loans;

       c.       which entity has the predominant economic interest in the loans;




                                                  30
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 31 of 35



       d.        whether the Class Members’ rates of interest in their private education loans were

       limited by the maximum interest rate allowed by the Commonwealth of Pennsylvania;

       e.        whether the Class Members were charged rates of interest in excess of the

       maximum interest rate allowed by the Commonwealth of Pennsylvania;

       f.        whether the NCT 2006-2 Trust and the Trust Defendants’ conduct violates

       Pennsylvania law regarding the maximum amount of interest that can be collected from a

       debtor;

       g.        whether the NCT 2006-2 Trust and the Trust Defendants’ conduct breaches the

       contract and agreement they have with the Class Members; and

       h.        whether the Class Members should be awarded injunctive relief and/or damages.

        162. This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members, which would establish incomplete standards of

conduct for the parties opposing the Class, as well as a practical matter be dispositive of interests

of other members not parties to the adjudications, or substantially impair or impede those other

members’ ability to protect their interests. Furthermore, individual actions are not economically

feasible, the Class Members are likely, not aware of their rights, and the Class Members are not

likely to pursue individual actions to enforce their rights given the relatively small individual loan

amounts at issue with respect to each Class Member.

        163. A class action is a superior method for the fair and efficient adjudication of this

controversy. Management of the Class claims is likely to present significantly fewer difficulties

than those presented in many individual claims. The identities of the Class Members may be

obtained from the NCT 2006-2 Trust and the Trust Defendants’ records.



                                                 31
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 32 of 35




                                            V.
                                     CAUSES OF ACTION

       Count One: Unlawful Interest in Violation of Pennsylvania Law, 41 P.S. §201

        164. Robinson and Spears repeat and re-allege the allegations set forth in Paragraphs 1

through 164 above as if those allegations are set forth in this Count.

        165. 41 P.S. §201 states:

       Except as provided in Article III of this act, the maximum lawful rate of interest for
       the loan or use of money in an amount of fifty thousand dollars ($50,000) or less in
       all cases where no express contract shall have been made for a less rate shall be six
       percent per annum.

        166. None of the exceptions contained in the Article concerning the maximum rate of

interest in Pennsylvania law apply to Robinson, Spears, or the Class Members’ loans.

        167. The NCT 2006-2 Trust and the Trust Defendants violated 41 P.S. §201 by

contracting for and collecting usurious rates of interest in excess of 6%.

                                Count Two: Breach of Contract

        168. Robinson and Spears repeat and re-allege the allegations set forth in Paragraphs 1

through 168 above as if those allegations are set forth in this Count.

        169. A binding contract and agreement, namely the “Credit Agreement,” exists between

Robinson, Spears, and the Class Members, on the one hand, and the NCT 2006-2 Trust and/or the

Trust Defendants, on the other hand.

        170. That binding contract and agreement states: “In no event will the Variable Rate

exceed the maximum interest rate allowed by the laws of the Commonwealth of Pennsylvania.”

        171. The NCT 2006-2 Trust and the Trust Defendants breached the contract and

agreement by collecting interest in excess of the maximum rate of interest allowed by the laws of

the Commonwealth of Pennsylvania.
                                                 32
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 33 of 35




                  Count Three: Breach of Duty of Good Faith and Fair Dealing

        172. Robinson and Spears repeat and re-allege the allegations set forth in Paragraphs 1

through 172 above as if those allegations are set forth in this Count.

        173. A binding contract and agreement, namely the “Credit Agreement,” exists between

Robinson and Spears, on the one hand, and the NCT 2006-2 Trust and/or the Trust Defendants, on

the other hand.

        174. The contract and agreement has an implied duty that the parties will act in good

faith and deal fairly with each other.

        175. The NCT 2006-2 Trust and the Trust Defendants violated that implied duty of good

faith and fair dealing by collecting interest in excess of the maximum rate of interest authorized

by the laws of the Commonwealth of Pennsylvania.

                            Count Four: Violation of Pennsylvania’s
                     Unfair Trade Practices and Consumer Protection Law

        176. Robinson and Spears repeat and re-allege the allegations set forth in Paragraphs 1

through 176 above as if those allegations are set forth in this Count.

        177. The NCT 2006-2 Trust and the Trust Defendants have engaged in unfair and

deceptive acts and practices in the conduct of trade or commerce prohibited by the Pennsylvania

Unfair Trade Practices and Consumer Protection Law,73 P.S. §§201-1, et seq.

                         Count Five: Injunctive and Declaratory Relief

        178. Robinson and Spears repeat and re-allege the allegations set forth in Paragraphs 1

through 178 above as if those allegations are set forth in this Count.

        179. As outlined throughout this Complaint and in Counts One through Four, the NCT

2006-2 Trust and the Trust Defendants’ collection of interest in excess of 6% is a violation of 41

                                                 33
             Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 34 of 35



P.S. §201, the Class Members’ contracts, the NCT 2006-2 Trust and the Trust Defendants’ duties

of good faith and fair dealing, and the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 P.S. §§201-1, et seq.

        180. Pursuant to the Declaratory Judgment Act, Plaintiffs, on behalf of a Class, seek a

declaratory judgment that the maximum allowable interest for the Class Members’ loans is 6%.

        181. Robinson and Spears also request a preliminary and permanent injunction barring

the NCT 2006-2 Trust and the Trust Defendants from collecting interest on the Loans in excess of

6%.

                                                VI.
                                           JURY DEMAND

        182. Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Robinson and Spears

hereby request a trial by jury on all issues so triable.

                                                VIII.
                                              PRAYER

        183. In light of the foregoing, Robinson and Spears request that the NCT 2006-2 Trust

and the Trust Defendants be cited to appear, and judgment be entered in their favor and in favor

of the Class Members, awarding:

        a.      Preliminary and permanent injunctive relief barring the NCT 2006-2 Trust and the

        Trust Defendants from their continuing violations of 41 P.S. §201, the Pennsylvania Unfair

        Trade Practices and Consumer Protection Law, the Class Members’ contracts, and the duty

        of good faith and fair dealing;

        b.      A declaratory judgment that the interest rate on the Class Members’ debts should

        be adjusted so that it does not exceed 6%;

        c.      Rescission of the debts;

        d.      Restitution in the form of the return of interest they have collected in excess of 6%;
                                                   34
            Case 1:20-cv-10203 Document 1 Filed 02/03/20 Page 35 of 35



       e.     Damages, including treble damages pursuant to 41 P.S. §502 and 73 P.S. §201-9.2;

       f.     Attorneys’ fees and costs of this suit pursuant to 41 P.S. §503 and 73 P.S. §201-

       9.2; and

       g.     Such other and further relief as the Court deems just and proper.

Dated: February 3, 2020

                                    Respectfully submitted,

                                    By: /s/ Richard D. Gaudreau
                                    Richard D. Gaudreau (Bar Number 187070)
                                    395 Main Street
                                    Salem, New Hampshire 03079
                                    Telephone: 603) 893-4300

                                    Lynn E. Swanson (to be admitted pro hac vice)
                                    Peter N. Freiberg (to be admitted pro hac vice)
                                    Jones, Swanson, Huddell & Garrison, LLC
                                    601 Poydras Street
                                    Suite 601
                                    New Orleans, Louisiana 70130
                                    Telephone: 504-523-2500

                                    Austin C. Smith (to be admitted pro hac vice)
                                    Smith Law Group
                                    3 Mitchell Place, Suite 5
                                    New York, New York 10017
                                    Telephone: 917-992-2121

                                    Jason W. Burge (to be admitted pro hac vice)
                                    Fishman Haygood L.L.P.
                                    201 St Charles Avenue
                                    46th Floor
                                    New Orleans, Louisiana 70170
                                    Telephone: 504-586-5252

                                    ATTORNEYS FOR PLAINTIFFS
                                    TROY O. ROBINSON AND
                                    ANTHONY W. SPEARS




                                              35
